Case: 16-41267   Document: 00514306076      Page: 1   Date Filed: 01/12/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                United States Court of Appeals

                                  No. 16-41267
                                                                         Fifth Circuit

                                                                       FILED
                                                                 January 12, 2018

UNITED STATES OF AMERICA,                                         Lyle W. Cayce
                                                                       Clerk
            Plaintiff–Appellee,

v.

PAUL SUAREZ,

            Defendant–Appellant.



                Appeal from the United States District Court
                     for the Eastern District of Texas


Before SMITH, OWEN, and HIGGINSON, Circuit Judges.
PRISCILLA R. OWEN, Circuit Judge:
      A jury convicted Paul Suarez for his involvement in a drug trafficking
conspiracy and for firearms offenses. Suarez appeals contending that the
convictions were not supported by sufficient evidence. He also asserts that the
district court erred in imposing a 120-month (ten year) mandatory minimum
prison sentence for possession of a sawed-off shotgun in furtherance of a drug
trafficking crime. The evidence was sufficient to sustain each of Suarez’s
convictions, and they are affirmed. But that the mandatory minimum sentence
of 120 months of imprisonment was inapplicable, and we therefore vacate the
sentence and remand to the district court for resentencing.
    Case: 16-41267    Document: 00514306076     Page: 2   Date Filed: 01/12/2018



                                 No. 16-41267
                                        I
      After discovering methamphetamine in Timothy Sharp’s truck during
the course of a traffic stop, Cooke County Police obtained a warrant to search
the residence of Erica Gutierrez, from whom Sharp said he purchased the
drugs.   When police searched Gutierrez’s home, they found her and Paul
Suarez—who, according to Sharp, acted as “consul or overseer” for Gutierrez’s
drug deals—in the master bedroom.           Also found in that room were a
distributable amount of methamphetamine, baggies, scales, security cameras,
a .380 caliber Davis pistol, shotgun shells, body armor, and a .20 gauge
Winchester sawed-off shotgun that, though disassembled, had ammunition in
its chamber.    Police also found a .20 gauge Ithaca sawed-off shotgun
underneath a mattress in a second bedroom.         During the search, officers
answered a call to Gutierrez’s cell phone from Travis Puckett, who wanted to
buy methamphetamine. Puckett agreed to meet at a local hotel, and he was
arrested when he arrived there to consummate the transaction.
      Gutierrez and Puckett were witnesses at Suarez’s trial.         Gutierrez
testified that Suarez distributed methamphetamine and split the profits with
her, had stayed at the house the previous night, gave her the pistol, and knew
about the Winchester but not the Ithaca. Puckett testified that Suarez was
often present when he bought methamphetamine from Gutierrez and that
Suarez made the sale if Gutierrez was unavailable. Puckett also testified that
the Ithaca, which he identified by the tape on its handle, was “always” in the
master bedroom when he made purchases there.
      Count I of the indictment charged Suarez with conspiracy to possess with
intent to distribute narcotics in violation of 21 U.S.C. § 846. Count II charged
possession of the pistol and Winchester shotgun in furtherance of a drug
trafficking offense in violation of 18 U.S.C. § 924(c). Counts III and IV alleged
possession of the unregistered Winchester and Ithaca shotguns in violation of
                                       2
     Case: 16-41267       Document: 00514306076         Page: 3    Date Filed: 01/12/2018



                                      No. 16-41267
26 U.S.C. § 5861(d). Suarez moved for acquittal on Counts III and IV under
Federal Rule of Criminal Procedure 29, but the district court denied the
motion. The proposed jury charge and verdict form for Count II did not require
the jury to specify which firearm—the pistol or the Winchester—supported
guilt on Count II, and Suarez did not object at trial.
       The jury found Suarez guilty on all four counts.                 The Presentence
Investigation Report (PSR) recommended 60 months of imprisonment for
Counts I, III, and IV and concluded that Count II required a ten-year minimum
prison sentence, to run consecutively to any other counts. The district court
adopted the recommendation and sentenced Suarez to 180 months of
imprisonment, but stated on the record that it would have sentenced Suarez to
a shorter term but for the ten-year mandatory minimum sentence that it had
concluded was applicable. This appeal followed.
                                             II
       The standard of review for insufficiency-of-the-evidence claims depends
on whether the claims were preserved. We review claims preserved through a
Rule 29 motion de novo, but “with substantial deference to the jury verdict.” 1
We affirm “if a reasonable trier of fact could conclude . . . the elements of the
offense were established beyond a reasonable doubt.” 2 Claims not preserved
are reviewed for plain error. 3 Suarez must show a clear or obvious legal error
that affects his substantial rights and “seriously affect[s] the fairness,
integrity, or public reputation of the judicial proceedings.” 4 In reviewing the



       1 United States v. Delgado, 672 F.3d 320, 330-31 (5th Cir. 2012) (en banc).
       2 United States v. McDowell, 498 F.3d 308, 312 (5th Cir. 2007) (quoting United States
v. Ragsdale, 426 F.3d 765, 770-71 (5th Cir. 2005)).
       3 See Delgado, 672 F.3d at 330.
       4 Puckett v. United States, 556 U.S. 129, 135 (2009) (alteration in original) (quoting

United States v. Olano, 507 U.S. 725, 736 (1993)).

                                             3
     Case: 16-41267       Document: 00514306076         Page: 4     Date Filed: 01/12/2018



                                       No. 16-41267
sufficiency of the evidence, an error is “clear or obvious” “only if the record is
‘devoid of evidence pointing to guilt,’ or . . . ‘the evidence on a key element of
the offense [i]s so tenuous that a conviction would be shocking.’” 5 Relief is
appropriate under this exacting standard only if the Government’s evidence is
“obviously insufficient” 6 and the defendant shows “a manifest miscarriage of
justice.” 7 Under both standards, we “view[] the evidence in the light most
favorable to the verdict and draw[] all reasonable inferences from the evidence
to support the verdict.” 8
                                             A
       We review the conviction under Count I for plain error. 9 Count I charged
Suarez with conspiracy to distribute, and possession with intent to distribute,
50 grams or more of a mixture or substance containing a detectable amount of
methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and 846. Defense
counsel conceded that the evidence supported conviction under this count, and
we agree that the evidence was sufficient.
       To prove a drug conspiracy, the Government must prove (1) an
agreement between two or more persons to violate narcotics laws;
(2) knowledge of the agreement; and (3) voluntarily participation in the
agreement. 10     Gutierrez’s testimony alone provides sufficient evidence to
establish all three elements. “A conviction, especially one accompanied by an


       5  McDowell, 498 F.3d at 312 (alteration in original) (quoting United States v. Knezek,
964 F.2d 394, 400 n.14 (5th Cir. 1992)); see also Delgado, 672 F.3d at 330-31 (reaffirming
these standards as “proper applications of the plain-error test to claims of evidentiary
insufficiency”).
        6 Delgado, 672 F.3d at 331 (emphasis in original).
        7 McDowell, 498 F.3d at 312; see also Delgado, 672 F.3d at 330-31 (explaining that the

“manifest miscarriage of justice” standard relates to whether the verdict undermines the
fairness, integrity, or reputation of the proceedings).
        8 McDowell, 498 F.3d at 312.
        9 See Delgado, 672 F.3d at 330.
        10 United States v. Gallo, 927 F.2d 815, 820 (5th Cir. 1991).



                                              4
     Case: 16-41267       Document: 00514306076          Page: 5     Date Filed: 01/12/2018



                                       No. 16-41267
accomplice instruction, may be sustained on the uncorroborated testimony of
an accomplice so long as ‘the testimony is not incredible or otherwise
insubstantial on its face.’” 11 The district court gave the jury an accomplice
instruction.      Gutierrez testified that Suarez assisted her in selling
methamphetamine and divided the proceeds with her.                       Her testimony is
neither incredible nor insubstantial on its face.
       Gutierrez’s testimony was not the only evidence of Suarez’s involvement
in the drug distribution conspiracy. Officers testified that they found Suarez
in the master bedroom with Gutierrez and that the bedroom contained a
distributable quantity of methamphetamine, packing and weighing materials,
security cameras, guns, and body armor. Puckett testified that Suarez was
usually present when he bought drugs from Gutierrez, Suarez had answered
Gutierrez’s phone before, and Puckett went to the hotel where he was arrested
because he assumed the male officer who answered Gutierrez’s phone was
Suarez. Suarez argues that Gutierrez and Puckett are unreliable witnesses,
but we generally “will not disturb (the jury’s) verdict [or] weigh the credibility
of witnesses.” 12 The record is not “devoid of evidence pointing to guilt,” nor is
the evidence “so tenuous that a conviction is shocking.” 13
                                              B
       We also review the conviction on Count II for plain error. Count II
charged Suarez with violating 18 U.S.C. § 924(c) by possessing firearms in
furtherance of a drug trafficking crime. The firearms identified in Count II



       11 United States v. Arledge, 553 F.3d 881, 888 (5th Cir. 2008) (quoting United States
v. Osum, 934 F.2d 1394, 1405 (5th Cir. 1991)).
       12 Id. (alteration in original) (quoting United States v. Garner, 581 F.2d 481, 485 (5th

Cir. 1978)).
       13 See United States v. Phillips, 477 F.3d 215, 219 (5th Cir. 2007) (quoting United

States v. Avants, 367 F.3d 433, 449 (5th Cir. 2004)).

                                              5
     Case: 16-41267       Document: 00514306076          Page: 6     Date Filed: 01/12/2018



                                       No. 16-41267
were the sawed-off Winchester .20 gauge shotgun and the Davis .380 caliber
pistol.
       To support a conviction for possession of a firearm in furtherance of a
drug trafficking crime, the Government must prove that Suarez had either
actual or constructive possession of a firearm 14 and that the possession
“further[ed], advance[d], or help[ed] forward” the drug trafficking offense. 15
The following non-exclusive factors are relevant to determining whether
possession is “in furtherance” of a drug trafficking crime: (1) the type of drug
activity conducted; (2) the accessibility of the firearm; (3) the type of firearm;
(4) whether the firearm is stolen; (5) the legality of the possession; (6) whether
the gun is loaded; (7) the proximity of the weapon to the drugs; and (8) the time
and circumstances under which the firearm is found. 16 “The mere presence of
a firearm” is insufficient. 17       When evidence of more than one firearm is
presented to the jury to support a single count under 18 U.S.C. § 924(c)(1)(A),
the jury is not required to agree unanimously on which weapon the defendant
possessed. 18
       On plain error review, we conclude that the record is sufficient to sustain
the conviction under § 924(c)(1)(A), and the consequent imposition of a five-
year mandatory minimum sentence under § 924(c)(1)(A)(i). The indictment
alleged that “[o]n or about February 4, 2015,” the date that the search warrant


       14  See United States v. Cardenas, 748 F.2d 1015, 1019 (5th Cir. 1984).
       15  United States v. Walker, 828 F.3d 352, 354 (5th Cir. 2016) (quoting United States v.
Palmer, 456 F.3d 484, 489-90 (5th Cir. 2006)).
        16 Id. at 354-55 (quoting Palmer, 456 F.3d at 490); see also United States v. Smith, __

F.3d __, ___, 2017 WL 6616805, at *3 (5th Cir. 2017).
        17 Walker, 828 F.3d at 354.
        18 See United States v. Correa-Ventura, 6 F.3d 1070, 1087 (5th Cir. 1993). But see id.

at 1087 n.35 (noting that verdict specificity may be necessary for a court to impose the
appropriate penalty); cf. United States v. Campbell, 775 F.3d 664, 669 (5th Cir. 2014)
(explaining that multiple counts under § 924(c) may require the government to prove, and
the jury to find, that the defendant possessed more than one firearm, but finding no plain
error in not so instructing the jury).
                                              6
     Case: 16-41267       Document: 00514306076          Page: 7     Date Filed: 01/12/2018



                                       No. 16-41267
was executed, Suarez possessed the Winchester shotgun and the Davis .380
caliber pistol in furtherance of a drug trafficking crime.
       There is some question as to whether the Winchester shotgun could
function as a firearm at the time it was found in the master bedroom. The
shotgun was partially disassembled and was in three pieces. The stock was
not connected and was lying on the floor under the bed. The portion of the
shotgun that contained a shell was in a black bag under the mattress, and the
top piece of the shotgun was along the bed rail. The testimony at trial was that
in this disassembled condition, the weapon could be fired but that it would not
be safe to do so because “[t]here's not a very good spot to hold onto the shotgun
unless you’re holding near the breach.” There was “a possibility, a very distinct
one” that “if you had made an attempt to fire that weapon, you probably would
have injured yourself.”          There was no evidence as to how quickly the
Winchester could have been re-assembled. Nevertheless, we cannot say that
“the record is ‘devoid of evidence pointing to guilt,’ or . . . ‘the evidence on a key
element of the offense [i]s so tenuous that a conviction would be shocking’” 19
had the jury based its verdict on the Winchester shotgun.
       In any event, both the Winchester and the pistol were in the same room
as, and accessible to, Suarez when the police found him, as were the drugs and
distribution paraphernalia, surveillance equipment, and body armor.
Gutierrez testified that Suarez knew about the Winchester and that he gave
her the pistol. Suarez was an overnight guest at the house. Officer Benavides
testified that Sharp identified Suarez as “consul” for Gutierrez and stated that




       19 United States v. McDowell, 498 F.3d 308, 312 (5th Cir. 2007) (alteration in original)
(quoting United States v. Knezek, 964 F.2d 394, 400 n.14 (5th Cir. 1992)); see also United
States v. Delgado, 672 F.3d 320, 330-31 (5th Cir. 2012) (en banc) (reaffirming these standards
as “proper applications of the plain-error test to claims of evidentiary insufficiency”).
                                              7
     Case: 16-41267       Document: 00514306076          Page: 8     Date Filed: 01/12/2018



                                       No. 16-41267
Suarez would sit with a firearm during drug deals. Another officer testified
that Suarez’s role as a “male overseer” to Gutierrez was typical in drug deals.
       The jury was entitled to credit this evidence and testimony and find that
Suarez actively assisted Gutierrez in her drug trafficking operations. There is
support for the jury’s conclusion that Suarez possessed at least one of the two
firearms found in the master bedroom and that such possession furthered the
drug trafficking crimes. 20
       Suarez also challenges his conviction on Count II based on the failure of
the district court to require that the jury unanimously determine which
firearm formed the basis of the conviction. Because he did not object to the
instruction at trial, we review for plain error. 21 We have previously approved
of the pattern jury instruction given at trial as a correct statement of the law. 22
We have also held that the jury need not unanimously agree on which firearm
supports the conviction for this offense. 23 For purposes of a conviction under
18 U.S.C. § 924(c)(1)(A), whether a defendant used a particular firearm
pertains to the means by which the crime was committed, and therefore a jury
is not required to determine unanimously that a particular firearm was used


       20  See, e.g., United States v. Zamora, 661 F.3d 200, 210-11 (5th Cir. 2011) (determining
evidence was sufficient to show defendant possessed a handgun in furtherance of a drug
trafficking crime; handgun was found in defendant’s residence, easily accessible, and loaded,
and drugs were found in defendant’s car); United States v. Holley, 831 F.3d 322, 329-30 (5th
Cir. 2016) (determining evidence was sufficient to show defendant possessed a firearm in
furtherance of a drug trafficking crime because the gun was located near the defendant, a
large caliber and semi-automatic, possessed illegally, was near cash, and in the same house
as distributable quantify of drugs).
        21 United States v. Fuchs, 467 F.3d 889, 900 (5th Cir. 2006) (“[J]ury instructions that

were not objected to are reviewed for plain error.”).
        22 See United States v. Montes, 602 F.3d 381, 386-87 (5th Cir. 2010).
        23 United States v. Correa-Ventura, 6 F.3d 1070, 1087 (5th Cir. 1993); see also United

States v. O’Brien, 560 U.S. 218, 235 (2010) (holding that the status of a firearm as a machine
gun is an element, rather than a sentencing factor when used to support an enhanced
sentence, but upholding a guilty plea by the defendants to a violation of § 924(c) that listed
three different firearms).

                                               8
     Case: 16-41267       Document: 00514306076          Page: 9     Date Filed: 01/12/2018



                                       No. 16-41267
when an indictment charges that more than one firearm was possessed. 24 This
is distinct from what is required to impose a statutory minimum sentence
under § 924(c)(1)(B)(i), as we will discuss below. 25 Possession of a particular
type of firearm is an element of the offense for purposes of the statutory ten-
year minimum sentence but not for a conviction of possession of a firearm in
furtherance of drug trafficking crime. 26 The district court therefore did not err
in failing to instruct the jury to specify upon which firearm it based the
conviction under § 924(c)(1)(A). While the jury instruction does not affect the
validity of Suarez’s conviction, it does affect the validity of his sentence, as we
consider in section III.
                                              C
       Because Suarez properly preserved his challenge to the verdicts on
Counts III and IV, we review the convictions on those counts de novo. 27 On a
sufficiency-of-the-evidence challenge, however, de novo review permits us to
evaluate only the reasonableness of the jury’s verdict, and not whether we
believe that verdict was correct. 28 Counts III and IV charged Suarez with
possession of unregistered firearms—the Winchester and the Ithaca—in
violation of 26 U.S.C. § 5861(d). “[P]ossession may be actual or constructive.” 29



       24 See generally Richardson v. United States, 526 U.S. 813, 817 (1999) (“Where, for
example, an element of robbery is force or the threat of force, some jurors might conclude that
the defendant used a knife to create the threat; others might conclude he used a gun. But
that disagreement—a disagreement about means—would not matter as long as all 12 jurors
unanimously concluded that the Government had proved the necessary related element,
namely, that the defendant had threatened force.”).
       25 See generally Alleyne v. United States, 133 S. Ct. 2151, 2160-63 (2013).
       26 See id. at 2162 (“[B]ecause the fact of brandishing aggravates the legally prescribed

range of allowable sentences, it constitutes an element of a separate, aggravated offense that
must be found by the jury.”).
       27 United States v. Grant, 683 F.3d 639, 642 (5th Cir. 2012).
       28 United States v. Redd, 355 F.3d 866, 872 (5th Cir. 2003).
       29 United States v. Mergerson, 4 F.3d 337, 348 (5th Cir. 1993).



                                              9
    Case: 16-41267        Document: 00514306076           Page: 10      Date Filed: 01/12/2018



                                        No. 16-41267
Constructive possession is established when the evidence supports “a plausible
inference that the defendant had knowledge of and access to the weapon or
contraband.” 30
       Police found parts of the Winchester in plain sight and close proximity
to Suarez, who was an overnight guest in the house. 31                         Gutierrez and
Benavides testified that Suarez knew of the Winchester and sometimes carried
a sawed-off shotgun during drug deals. The Government therefore met its
burden to establish constructive possession.
       The evidence is also sufficient to support the conviction as to Count IV,
involving the Ithaca. Puckett testified that Suarez was usually at the house
when Puckett purchased drugs and that the Ithaca shotgun was “always” by
the dresser in the master bedroom. Though Gutierrez testified that neither
she nor Suarez knew the Ithaca shotgun was in the house, a reasonable jury
could have credited Puckett’s testimony over Gutierrez’s. 32                          Puckett’s
testimony supports an inference of constructive possession. 33
                                               III
       Congress has determined that if a person possessed “a short-barreled
rifle, short-barreled shotgun, or semiautomatic assault weapon,” in committing
a crime defined in 18 U.S.C. § 924(c), “the person shall be sentenced to a term
of imprisonment of not less than 10 years.” 34 Suarez challenges the district


       30  Id. at 349.
       31   Cf. United States v. Zamora, 661 F.3d 200, 210-11 (5th Cir. 2011) (evidence
sufficient to show defendant possessed a handgun in furtherance of a drug trafficking crime
when handgun was found in defendant’s residence).
        32 See United States v. Arledge, 553 F.3d 881, 888 (5th Cir. 2008); see also United States

v. Sinclair, 438 F.2d 50, 52-53 (5th Cir. 1971) (noting that, even when the conviction rests on
“the testimony of convicts,” “the verdict of a jury must be sustained if there is substantial
evidence, taking the view most favorable to the government, to support it” (quoting Glasser
v. United States, 315 U.S. 60, 80 (1942))).
        33 See Mergerson, 4 F.3d at 349.
        34 18 U.S.C. § 924(c)(1)(B)(i).



                                               10
    Case: 16-41267       Document: 00514306076         Page: 11     Date Filed: 01/12/2018



                                      No. 16-41267
court’s imposition of a consecutive 120-month (ten-year) mandatory minimum
sentence under § 924(c)(1)(B)(i) as to Count II. Because he failed to object to
the imposition of this mandatory minimum sentence in the district court, we
review for plain error. 35 A sentencing error is plain if it is contrary to Supreme
Court or circuit precedent. 36 The error affects substantial rights if “there is ‘a
reasonable probability that, but for the error, [the defendant] would have
received a lesser sentence.’” 37 We may exercise our discretion to remand for
resentencing if “the error ‘seriously affect[s] the fairness, integrity or public
reputation of judicial proceedings.’” 38 The Government concedes plain error
and, in its brief, did not oppose remand. At oral argument, the Government
affirmatively urged this court to remand and to take into account its concession
of error. 39 Though we must “give the issue independent review,” 40 we conclude
that remand is warranted.
       The district court’s imposition of the ten-year mandatory minimum
sentence was plain error. The Supreme Court determined in United States v.
O’Brien 41 that a court may not impose a thirty-year mandatory minimum
under § 924(c)(1)(B)(ii), unless the jury determines beyond a reasonable doubt
that the firearm at issue was a machine gun. 42 Subsequently, in Alleyne v.
United States, 43 the Supreme Court held that any fact issue that increases the



       35 United States v. Lopez-Velasquez, 526 F.3d 804, 806 (5th Cir. 2008) (per curiam).
       36 United States v. Scott, 821 F.3d 562, 570-71 (5th Cir. 2016).
       37 United States v. Williams, 821 F.3d 656, 658 (5th Cir. 2016) (quoting United States

v. Hebron, 684 F.3d 554, 559 (5th Cir. 2012)).
       38 United States v. Duhon, 541 F.3d 391, 397 (5th Cir. 2008) (alteration in original)

(quoting United States v. Olano, 507 U.S. 725, 732 (1993)).
       39 See Scott, 821 F.3d at 571.
       40 United States v. Castaneda, 740 F.3d 169, 171 (5th Cir. 2013) (per curiam) (quoting

United States v. Hope, 545 F.3d 293, 295 (5th Cir. 2008)).
       41 560 U.S. 218 (2010).
       42 Id. at 235.
       43 133 S. Ct. 2151 (2013).



                                             11
    Case: 16-41267       Document: 00514306076         Page: 12     Date Filed: 01/12/2018



                                      No. 16-41267
mandatory minimum sentence must be submitted to a jury and found beyond
a reasonable doubt. 44        A mandatory minimum sentence of five years is
generally required under 18 U.S.C. § 924(c)(1)(A)(i) for possession of a firearm
in furtherance of a drug crime, but, as earlier noted, the minimum term of
imprisonment increases to ten years if the firearm is a sawed-off shotgun. 45
The Supreme Court has held that jury unanimity is required in a federal
criminal trial as to each element of a federal crime. 46 Read together, the
Supreme Court’s decisions make clear that the mandatory minimum ten-year
sentence under § 924(c)(1)(B)(i) could not be imposed in the present case unless
the factfinder at trial, which was a jury, unanimously found beyond a
reasonable doubt that Suarez possessed a sawed-off shotgun in furtherance of
a drug trafficking crime. The jury instruction did not require that the jury find
which of the two firearms charged in Count II—the pistol or the sawed-off
Winchester shotgun—formed the basis of its verdict. One or more jurors could
have failed to find that the Winchester sawed-off shotgun was possessed in
furtherance of drug trafficking.           In light of Alleyne, the district court’s
sentencing error was plain. 47
       This error affected Suarez’s substantial rights.               Suarez received a
sentence of imprisonment that the district court said it would not have imposed



       44 Id. at 2155.
       45 See 18 U.S.C. § 924(c)(1)(B)(i).
       46 See, e.g., Richardson v. United States, 526 U.S. 813, 817 (1999) (observing “that a

jury in a federal criminal case cannot convict unless it unanimously finds that the
Government has proved each element” of the offense) (citing Johnson v. Louisiana, 406 U.S.
356, 369–371 (1972) (POWELL, J., concurring); Andres v. United States, 333 U.S. 740, 748
(1948); FED. R. CRIM. P. 31(a)); see also Apprendi v. New Jersey, 530 U.S. 466, 477 (2000)
(explaining that “trial by jury has been understood to require that ‘the truth of every
accusation, whether preferred in the shape of indictment, information, or appeal, should
afterwards be confirmed by the unanimous suffrage of twelve of [the defendant's] equals and
neighbours . . . .’”) (quoting 4 WILLIAM BLACKSTONE, COMMENTARIES ON THE LAWS OF
ENGLAND 343 (1769)).
       47 See United States v. Scott, 821 F.3d 562, 570-71 (5th Cir. 2016).

                                             12
    Case: 16-41267       Document: 00514306076       Page: 13    Date Filed: 01/12/2018



                                    No. 16-41267
but for its conclusion that a mandatory minimum ten-year sentence under
§ 924(c)(1)(B)(i) was required. The district court’s statement establishes with
reasonable probability that Suarez would have received a lesser sentence but
for the court’s error.
      The error seriously affects the fairness, integrity, and public reputation
of the judicial process for a number of reasons. Principles found in Alleyne
itself support this conclusion. The Court recognized in Alleyne that “[e]levating
the low-end of a sentencing range heightens the loss of liberty associated with
the crime: the defendant’s ‘expected punishment has increased as a result of
the narrowed range’ and ‘the prosecution is empowered, by invoking the
mandatory minimum, to require the judge to impose a higher punishment than
he might wish.’” 48       The Supreme Court reasoned that “[t]his reality
demonstrates that the core crime and the fact triggering the mandatory
minimum sentence together constitute a new, aggravated crime, each element
of which must be submitted to the jury.” 49 In this same vein, the Court
observed that “[w]hen a finding of fact alters the legally prescribed punishment
so as to aggravate it, the fact necessarily forms a constituent part of a new
offense and must be submitted to the jury.” 50           The error here is a Sixth
Amendment violation, not solely a sentencing error. When a court fails to
submit an issue to a jury, in violation of the Sixth Amendment, “the fairness,
integrity, or public reputation of judicial proceedings” is implicated, when, as
here, the consequences for the defendant are an additional five years of




      48  Alleyne v. United States, 133 S. Ct. 2151, 2161 (2013) (quoting Apprendi v. New
Jersey, 530 U.S. 466, 522 (2000) (THOMAS, J., concurring)).
       49 Id.
       50 Id. at 2162.



                                           13
    Case: 16-41267       Document: 00514306076         Page: 14     Date Filed: 01/12/2018



                                      No. 16-41267
imprisonment and the evidence that would have supported a jury’s finding on
the omitted element is not “‘overwhelming’ or ‘essentially uncontroverted.’” 51
       The Court explained in Alleyne that the Sixth Amendment is violated
because “[i]t is no answer to say that the defendant could have received the
same sentence with or without that fact [that must be found by a jury].” 52 That
is because “[i]t is obvious, for example, that a defendant could not be convicted
and sentenced for assault, if the jury only finds the facts for larceny, even if
the punishments prescribed for each crime are identical. One reason is that
each crime has different elements and a defendant can be convicted only if the
jury has found each element of the crime of conviction.” 53 The Court explained
that an aggravating fact is “an element of a separate, aggravated offense that
must be found by the jury, regardless of what sentence the defendant might
have received if a different range had been applicable.” 54 “Indeed, if a judge
were to find a fact that increased the statutory maximum sentence, such a
finding would violate the Sixth Amendment, even if the defendant ultimately
received a sentence falling within the original sentencing range (i.e., the range
applicable without that aggravating fact).” 55             In the present case, if we
permitted the sentence to stand, Suarez would be imprisoned for an offense
that a jury never found he committed. The district court said that it would not
punish Suarez as it did but for the ten-year mandatory minimum sentence,
which the district court erroneously thought applied. A Sixth Amendment
violation seriously affects the fairness, integrity, and public reputation of the
judicial process in this case because it results in the imposition of a sentence



       51United States v. Cotton, 535 U.S. 625, 633 (2002) (quoting Johnson v. United States,
520 U.S. 461, 470 (1997)).
      52 133 S. Ct. at 1262.
      53 Id.
      54 Id. (emphasis in original).
      55 Id.

                                             14
    Case: 16-41267       Document: 00514306076         Page: 15     Date Filed: 01/12/2018



                                      No. 16-41267
of an additional five years of imprisonment for a crime for which there was no
conviction, and the evidence that might have supported a conviction under
§924(c)(1)(B)(i) is not strong.
       This determination regarding the fourth prong of plain error review is
consistent with prior decisions of this court, even absent a Sixth Amendment
violation. 56 Similarly, in United States v. John, 57 we held that the fourth prong
was met when the guidelines sentencing range was improperly calculated, and
the sentence imposed exceeded the applicable range by 21 months of
imprisonment. 58 We based that determination on a number of considerations,
including the fact that the sentence was reached without consideration of the
correct range and because, were the sentence affirmed, it would be imposed
without any findings that ordinarily must accompany a sentence that is
significantly above the guidelines range. 59 We know in the case before us today
that the district court would not have imposed an additional five years of
imprisonment had it known that the mandatory minimum ten-year sentence
was inapplicable.


       56 See United States v. Mudekunye, 646 F.3d 281, 290-91 (5th Cir. 2011) (per curiam)
(concluding the plain error standard was satisfied when the sentence of 97 months of
imprisonment was 19 months above the correct range); United States v. Sandlin, 589 F.3d
749, 757-58 (5th Cir. 2009) (concluding, in a case in which the defendant was sentenced to 36
months of imprisonment and the correct guidelines range was 30-36 months, that “the
dramatic increase in sentence satisfies the fourth prong by affecting the fairness of this
proceeding. We therefore exercise our discretion to correct the unobjected-to error”); United
States v. Garza-Lopez, 410 F.3d 268, 275 (5th Cir. 2005) (finding the fourth prong of plain
error satisfied when the applicable range was 33-41 months of imprisonment and the
sentence was 77 months); United States v. Alfaro, 408 F.3d 204, 209-10 (5th Cir. 2005)
(concluding that the fourth prong of plain error was satisfied when the sentence was 50
months and the correct Guidelines range was 15-21 months); United States v. Villegas, 404
F.3d 355, 364-65 (5th Cir. 2005) (per curiam) (vacating and remanding after applying plain
error standard when the sentence was 21 months and the correct advisory range was 10-16
months).
       57 597 F.3d 263 (5th Cir. 2010).
       58 Id. at 286.
       59 Id.



                                             15
    Case: 16-41267       Document: 00514306076          Page: 16     Date Filed: 01/12/2018



                                       No. 16-41267
       In a case involving monetary restitution, rather than liberty, this court
vacated a sentence after applying the plain error standard of review when the
defendant was ordered to pay $164,988.98, and “without the error, the court
could not have ordered restitution in an amount greater than $54,384.43.” 60
Resentencing was similarly required after plain error review when the award
exceeded the permissible amount of restitution by $70,000. 61 It is difficult, if
not impossible, to place a monetary value on one’s liberty. But it is apparent
that being subjected to five additional years of imprisonment without any jury
finding to authorize that punishment is at least as offensive to notions of
fairness as the imposition of restitution that is excessive by $70,000.
       We may exercise our discretion to vacate a sentence imposed without the
requisite finding by a jury 62 if the evidence of the unproven factual predicate
for a statutory minimum sentence enhancement is not “‘overwhelming’ and
‘essentially uncontroverted.’” 63 Here, the evidence regarding the Winchester
shotgun is not overwhelming and essentially uncontroverted.
                                             IV
       The dissenting opinion contends that we should not vacate the sentence
or remand for resentencing, advancing several arguments.                         First, the
dissenting opinion asserts that Suarez failed to address the fourth prong of
plain error review in his briefing in our court. 64 We disagree. There is no
requirement that a defendant use the words “fourth prong” in order to raise
sufficiently an issue that is subject to plain error review. Federal Rule of


       60 United States v. Maturin, 488 F.3d 657, 663 (5th Cir. 2007).
       61 See United States v. Inman, 411 F.3d 591, 595 (5th Cir. 2005).
       62 See United States v. Duhon, 541 F.3d 391, 397 (5th Cir. 2008).
       63 United States v. Cotton, 535 U.S. 625, 633 (2002) (quoting Johnson v. United States,

520 U.S. 461, 470 (1997)) (finding evidence overwhelming and uncontroverted that a drug
conspiracy involved 50 or more grams of cocaine when evidence showed over a kilogram).
       64 Post at 23.



                                             16
    Case: 16-41267       Document: 00514306076         Page: 17     Date Filed: 01/12/2018



                                      No. 16-41267
Appellate Procedure 28(a)(8)(A) requires that an appellant’s brief contain his
or her “contentions and the reasons for them, with citations to the authorities
and parts of the record on which the appellate relies.” 65 Under “a prudential
construct that requires the exercise of discretion,” “[f]ailure to satisfy the
requirements of Rule 28 . . . ordinarily constitutes abandonment of the
issue.” 66    However, in exercising our discretion on this matter, “we must
liberally construe briefs in determining what issues have been presented for
appeal.” 67
       Suarez’s brief sufficiently presented his argument.               His contentions
regarding the ten-year mandatory minimum sentence are pertinent to his
positions regarding both the Sixth Amendment violation and the sentence of
imprisonment itself, both of which Suarez concedes in his brief are reviewed
under the plain error standard. In contending that the district court plainly
erred when it failed to require the jury to find which specific firearm formed
the basis of the guilty verdict on Count II, Suarez explained that prior to trial,
in the Notice of Penalty issued by the court, he was apprised that Count II
carried a term of imprisonment of not less than 5 years. His brief also recounts
that in his initial appearance, the magistrate judge admonished him that the
minimum sentence for Count II was five years (not ten years) and that no
mention was made of the ten-year minimum. He asserts in his brief that the
failure of the court to require the jury to indicate which firearm or firearms
listed in the indictment was possessed in furtherance of a drug trafficking
crime was not a “minor” omission because if the jury had “attributed the pistol
to Mr. Suarez and not the disassembled Winchester shotgun, the mandatory
minimum would have remained at five years instead of being increased to ten.”


       65 FED. R. APP. P. 28(a)(8)(A).
       66 United States v. Miranda, 248 F.3d 434, 443 (5th Cir. 2001).
       67 Id. at 444.

                                            17
   Case: 16-41267     Document: 00514306076     Page: 18   Date Filed: 01/12/2018



                                 No. 16-41267
Suarez argues that the district court’s “hand was forced into sentencing Mr.
Suarez to an enhanced [ten-year] minimum sentence that nobody was
anticipating.” The brief then quotes the district court’s statement that it had
no discretion regarding the length of the sentence because of its conclusion that
a ten-year mandatory minimum sentence applied.             These are facts, not
boilerplate assertions about the fourth prong of plain error, that pertain to the
gravity of the Sixth Amendment violation and corresponding error in
sentencing.
      The very next section of Suarez’s brief, challenging the sentence of 180-
months of imprisonment, reflects that Suarez filed a notice of no objections to
the PSR, conceding that his sentencing arguments are subject to plain error
review. The first sub-heading in this section of the brief asserts that “[b]y
judicially fact-finding the enhancement increasing the mandatory minimum
sentence from five year to ten years, the district court removed a required fact-
question [sic] from the province of the jury.” This again reflects the argument
that the Sixth Amendment violation and ten-year minimum sentence are
inextricably related. The brief then discusses Supreme Court decisions which
have held that any fact that increases the penalty for a crime beyond the
prescribed statutory maximum must be submitted to a jury, and the brief
asserts that “the finding that Suarez possessed the sawed-off shotgun in
furtherance of drug-trafficking activity was a fact question to be decided by the
jury.” He continues with further argument, including the assertion that his
“sentence of 180 months was procedurally unreasonable because it was based
upon a judicial fact-finding of an issue that was required to be submitted to,
and found by the jury. Appellant’s sentence was increased by five years due to
an enhancement he had no notice of, and that was not proven to the requisite
burden of proof. Therefore, this sentence should be vacated.” These facts
coupled with citations to Supreme Court decisions regarding the Sixth
                                       18
    Case: 16-41267        Document: 00514306076        Page: 19     Date Filed: 01/12/2018



                                      No. 16-41267
Amendment’s requirements are more than adequate to support a conclusion
that the Sixth Amendment error and consequent sentencing error seriously
affects the fairness, integrity or public reputation of judicial proceedings.
       None of the many decisions of our court cited by the dissenting opinion
hold that in order to brief the fourth prong of plain error review adequately,
the words “fairness, integrity or public reputation of judicial proceedings” must
be used. 68 To the contrary, the cases cited hold only that there must be a
“showing” regarding the fourth prong. 69 A “showing” regarding the fourth
prong has been made by Suarez in his initial brief as to why the sentence
imposed for a crime for which no jury convicted him must be vacated, if the
principles sought to be embodied in the fourth prong have any real meaning
and power. This court evaluates substantive, not formulaic, arguments and
rules accordingly. Suarez explained that his sentence is predicated on a crime
that the jury never found was committed, the district court would not have
imposed the sentence but for its error, and that his sentence of imprisonment
was increased by five years. The fourth prong has not only been adequately
briefed, but satisfied.
       The dissenting opinion quotes this court’s unpublished decision in
United States v. Monroe, 70 in support of the proposition that “Suarez’s brief
waives any claim to plain-error relief for the reasons we identified” in that




       68 Post at 24 (citing United States v. Caravayo, 809 F.3d 269, 273−74 (5th Cir. 2015)
(per curiam); United States v. Rivera, 784 F.3d 1012, 1018 n.3 (5th Cir. 2015); United States
v. Andaverde-Tinoco, 741 F.3d 509, 523 (5th Cir. 2013); United States v. Monroe, 629 F. App’x
634, 637−38 (5th Cir. 2015) (per curiam) (unpublished); United States v. Carrillo-Gonzales,
627 F. App’x 366, 367 (5th Cir. 2015) (per curiam) (unpublished); United States v. Handy,
647 F. App’x 296, 300−01 (5th Cir. 2016) (per curiam) (unpublished); and United States v.
Neria, 628 F. App’x 256, 258 (5th Cir. 2015) (per curiam) (unpublished)).
       69 See id.
       70 629 F. App’x 634 (5th Cir. 2015) (per curiam) (unpublished).



                                             19
    Case: 16-41267      Document: 00514306076         Page: 20     Date Filed: 01/12/2018



                                     No. 16-41267
case. 71 The only error alleged on appeal in Monroe was “that the district court
did not have a sufficient factual basis to accept his plea.” 72 The defendant
sought reversal of his conviction. His sentence was not at issue. This court
held with regard to the third prong of the plain error standard of review, that
Monroe had failed to show that his substantial rights were affected because he
failed to “show a reasonable probability that, but for the error, he would not
have entered the plea.” 73 With regard to the fourth prong of plain error review,
we explained that the defendant had “pointed to nothing beyond” the alleged
failure to require presentation of a sufficient factual basis to accept Monroe’s
guilty plea to establish that the error impugned the fairness, integrity or public
reputation of the court system. 74 We did not hold in Monroe that a defendant’s
brief is inadequate unless it expressly recites the well-known elements of the
fourth prong of plain error review.
      Consistent with Monroe, Suarez has pointed to more than the Sixth
Amendment error. He has “pointed to” 75 facts. These include the fact that the
district court stated that “if it weren’t for the mandatory minimums, I probably
would go less than [120 months], but I don’t have that power.” He pointed to
the fact that the result of the district court’s error was the imposition of a ten-
year mandatory minimum sentence of imprisonment.
      The circumstances of this case involve a “material and substantial” over-
sentencing, 76 a government concession of plain error, and facts that do not
overwhelming support the conclusion that the disassembled Winchester was



      71 Post at 27.
      72 Monroe, 629 F. App’x at 635.
      73 Id. at 636 (quoting United States v. Dominguez Benitez, 542 U.S. 74, 83 (2004)).
      74 Id. at 638.
      75 Id.
      76 United States v. John, 597 F.3d 263, 289 (5th Cir. 2010).



                                            20
    Case: 16-41267       Document: 00514306076         Page: 21     Date Filed: 01/12/2018



                                      No. 16-41267
possessed in furtherance of drug trafficking at the time alleged. The fourth
prong of plain error review is satisfied.
       The dissenting opinion argues that the facts in this case do not “seriously
call[] into question the integrity of our judicial system,” and that “[n]o one
should reasonably think that the result here is unfair to this unobjecting
defendant.” 77 In determining on plain error review whether Sixth Amendment
error seriously affects the fairness, integrity, or public reputation of judicial
proceedings, courts should consider whether evidence of the element of the
crime that was not submitted to the jury was “‘overwhelming’ and ‘essentially
uncontroverted.’” 78     As discussed above regarding the sufficiency of the
evidence to support a conviction under Count II and the consequent five-year
mandatory minimum sentence, we cannot say that there was no evidence to
support a reasonable juror’s conclusion that Suarez possessed the Winchester
shotgun in furtherance of drug trafficking.              But that evidence does not
overwhelmingly establish that the disassembled Winchester was possessed in
furtherance of drug trafficking at the time alleged in the indictment.
       It is clear that Sixth Amendment error flowing from the failure to submit
an element of a crime to a jury “may be forfeited . . . by the failure to make
timely assertion of the right,” and that when a jury “surely” would have found
the missing element, a defendant should not be permitted to escape the more
severe punishment prescribed by Congress. 79 The Supreme Court made plain
in Cotton that “[t]he real threat then to the ‘fairness, integrity, and public
reputation of judicial proceedings’ would be if respondents, despite the
overwhelming and uncontroverted evidence that they were involved in a vast


       77Post at 28.
       78United States v. Cotton, 535 U.S. 625, 633 (2002) (quoting Johnson v. United States,
520 U.S. 461, 470 (1997)).
      79 Id. at 634 (quoting Yakus v. United States, 321 U.S. 414, 444 (1944)).



                                             21
   Case: 16-41267    Document: 00514306076        Page: 22   Date Filed: 01/12/2018



                                   No. 16-41267
drug conspiracy, were to receive a sentence prescribed for those committing
less substantial drug offenses because of an error that was never objected to at
trial.” 80 But we cannot say, based on the facts of this case, that the jury
“surely” would have found that Suarez possessed the Winchester shotgun in
furtherance of drug trafficking at the time alleged in the indictment.         We
therefore exercise the discretion under the plain error standard of review to
remand to the district court for resentencing.
                               *        *         *
      For the foregoing reasons, Suarez’s convictions on all counts are
AFFIRMED. However, we VACATE the district court’s sentencing order as to
Count II and REMAND for resentencing.




      80   Id.
                                       22
    Case: 16-41267        Document: 00514306076         Page: 23    Date Filed: 01/12/2018



                                       No. 16-41267
JERRY E. SMITH, Circuit Judge, dissenting:

      Mr. Suarez has plenty of advocacy on his behalf; the rule of law has none.
By advancing all the unbriefed points of plain error, the panel majority takes
up the considerable slack left by counsel’s total failure to argue the fourth
prong, and the government wilts, at best, and begs on Suarez’s behalf, at worst.
Yet at oral argument, the most the Department of Justice could do to support
its confession of error was to say that “it feels like the right thing to do.” Alas.

       The panel decision marks a new low in this court’s plain-error jurispru-
dence, although it is a bonanza for lawyers who submit inadequate briefs. It
would be malpractice for any Federal Public Defender or criminal defense
counsel in Texas, Louisiana, or Mississippi not to cite the majority opinion for
the proposition that this circuit no longer requires plain error to be briefed on
appeal. The well-intentioned majority opinion is error in so many respects that
it is hard to know where to begin. I agree with affirming the convictions but
respectfully dissent from the inexplicable decision to vacate the sentence.

      At its core, the majority opinion overlooks the essential character of the
American system of justice as adversarial, not inquisitorial. We expect a crim-
inal defendant to raise issues and objections in the trial court and, whether or
not they are articulated there, to bring them again as an appellant. Alert to
this potential deficiency, this panel, before oral argument, sent the lawyers a
notice requesting supplemental briefing. 1             In response, the only case the



      1   The first two paragraphs of the notice read as follows:

          Some decisions of this court suggest that the burden is on the defendant
   appellant to show entitlement to plain-error review and that an argument that a
   sentence is reversible plain error is waived or abandoned for failure to demonstrate

                                              23
   Case: 16-41267        Document: 00514306076          Page: 24      Date Filed: 01/12/2018



                                       No. 16-41267
government could muster to support fourth-prong relief was the unpublished
(and hence non-precedential) opinion in Neria that was listed in the notice.
Despite having the issue flagged in advance, neither the government nor
Suarez’s attorney is able to point to a single published case in which we have
given plain-error relief where the defendant did not adequately show how each
of the required four prongs was satisfied.

   Our published caselaw is unequivocal:
   [The defendant’s] statutory challenge cannot succeed on plain error
   review because he fails to argue that the alleged error affected the fair-
   ness, integrity, or public reputation of judicial proceedings. “We have
   . . . refused to correct plain errors when as here, the complaining party
   makes no showing as to the fourth prong.” United States v. Rivera,
   784 F.3d 1012, 1018 n.3 (5th Cir. 2015); see United States v. Andaverde-
   Tinoco, 741 F.3d 509, 523 (5th Cir. 2013) (“[T]he burden is on the defen-
   dant to demonstrate that the error affects the fairness, integrity, or
   public reputation of judicial proceedings.”) . . . .
United States v. Caravayo, 809 F.3d 269, 273−74 (5th Cir. 2015) (per curiam).



   satisfaction of each of the four prongs of the plain-error test in the appellant’s open-
   ing brief. More specifically, this precedent suggests that the court will not exercise
   its plain-error discretion if the appellant does not specifically show how the alleged
   sentencing error seriously affects the fairness, integrity, or public reputation of judi-
   cial proceedings under, e.g., Puckett v. United States, 556 U.S. 129 (2009). Some
   precedent suggests also that this court is not bound by the government’s concession
   of reversible plain error.
      The letter briefs should discuss whether the issue is waived in this case for failure
   of adequate briefing. Relevant caselaw includes United States v. Caravayo, 809 F.3d
269, 273−74 (5th Cir. 2015) (per curiam); United States v. Rivera, 784 F.3d 1012,
   1018 n.3 (5th Cir. 2015); United States v. Andaverde-Tinoco, 741 F.3d 509, 523 (5th
   Cir. 2013); United States v. Monroe, 629 F. App’x 634, 637−38 (5th Cir. 2015) (per
   curiam); United States v. Carrillo-Gonzales, 627 F. App’x 366, 367 (5th Cir. 2015)
   (per curiam); United States v. Handy, 647 F. App’x 296, 300−01 (5th Cir. 2016) (per
   curiam); and United States v. Neria, 628 F. App’x 256, 258 (5th Cir. 2015) (per cur-
   iam). These are only examples, and counsel is free to refer to other relevant
   authorities.

                                             24
    Case: 16-41267          Document: 00514306076          Page: 25   Date Filed: 01/12/2018



                                         No. 16-41267
Even showing that the first three prongs are met is not enough. “[T]he defen-
dant points to nothing beyond the district court’s error and the increase in her
sentence that the error may have caused.” Rivera, 784 F.3d at 1018.

   Suarez’s supplemental letter answering the pre-argument inquiry admits
that his briefing on appeal 2 falls well short of the above standard. He concedes
that
   [t]he only thing the brief failed to do was to go through each prong of
   plain-error review analysis step by step but despite failing to do so, it is
   clear from the record and the brief each prong has been met . . . . As it
   relates to the 4th prong, Appellant met it’s [sic] burden that the error
   affected the fairness, integrity, or public reputation of the judicial pro-
   ceedings. While Appellant did not use those exact words, the fact
   Appellant’s sentence was increased by 5 years contrary to Supreme
   Court precedent, it clearly affected the fairness of the proceedings.
   The majority’s first shortcoming, therefore, is its refusal to enforce the well-
established requirement that to obtain plain-error relief, an appellant must
adequately address the four prongs in his brief. In his supplemental letter, in
attempting to show how his brief sufficiently addressed plain error, Suarez
points to only three pages: “The issue was clearly presented for appeal in pages
26 to 28 of the Appellants [sic] Brief.” Although in its desperate effort to rescue
Suarez from a ditch, the majority ranges far and wide throughout the brief to
find snippets in support of adequate arguments, Suarez directs us only to pages
26 to 28.

   I will make it easy for future defense counsel to use the majority’s opinion
as an excuse for inadequate briefing, by setting forth in toto the argument con-
tained on pages 26−28 of Suarez’s brief. It shows how little this circuit now



       2   Suarez filed an opening brief but not a reply brief.

                                                25
    Case: 16-41267         Document: 00514306076         Page: 26     Date Filed: 01/12/2018



                                        No. 16-41267
requires to make a successful fourth-prong argument. I reproduce pages 26−28
in the footnote. 3



      3   The brief reads as follows:

        The District Court plainly erred by not requiring a jury finding on which specific
      firearms formed the basis of the guilty verdict reached on Count 2.
        In Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S. Ct. 2348, 147 L. Ed. 2d 435
     (2000), and Alleyne v. United States, 133 S. Ct. 2151, 2158, 186 L. Ed. 2d 314
     (2013), the Supreme Court held that factual determinations that increase
     maximum or minimum sentences, other than a prior conviction, must be found by
     a jury beyond a reasonable doubt (or admitted by the defendant). The recent Fifth
     Circuit opinion in United States v. Haines, further explored this longstanding rule
     and found “facts that increase the mandatory minimum sentence are therefore
     elements and must be submitted to the jury and found beyond a reasonable doubt.”
     United States v. Haines, 803 F.3d 713, 738 (5th Cir. 2015).
        In the Indictment returned by the Grand Jury, Count 2 listed two specific
      weapons, a short-barreled shotgun and a pistol. ROA.13. In the Notice of
      Penalty, Appellant was put on notice that this count carried a term of
      imprisonment “of not less than 5 years.” ROA.16. At Mr. Suarez’ initial
      appearance, the honorable Don Bush admonished Mr. Suarez and again stated
      the minimum sentence for Count 2 was five years. ROA.176 at 12−15. Suarez
      was never admonished that the mandatory minimum was, in actuality a ten year
      minimum because of the allegation of the sawed-off shotgun. This fact was not
      known to him until it was revealed within the Presentence Report. ROA.665.
        When the jury verdict was returned, the verdict for Count 2 simply found Mr.
      Suarez guilty as to the offense charged, but did not indicate which of the firearms
      listed within the indictment (the shotgun or the pistol), this verdict referenced.
      This omission is not a minor one. Had the jury attributed the pistol to Mr. Suarez
      and not the disassembled Winchester shotgun the mandatory minimum would
      have remained at five years instead of being increased to ten. As such, Judge
      Mazzant’s hand was forced into sentencing Mr. Suarez to an enhanced minimum
      sentence that nobody was anticipating:
          THE COURT: I am a judge who tries to look at each person, and because of
          the conspiracy and the firearms – usually somebody that has no criminal
          history like you have or a Category I would be someone the Court would look
          at as a possible variance in terms of fashioning a non-guideline sentence. But
          in your case I don’t have that discretion because of the mandatory minimums.
          ...

          I’ll follow the recommendation, and if it weren’t for the mandatory

                                              26
   Case: 16-41267        Document: 00514306076          Page: 27    Date Filed: 01/12/2018



                                       No. 16-41267
      This brief does nothing more than to use the words “plainly erred” once
in the entire document. In the 32-page brief, there is no mention of any case
that sets forth the test for showing plain error, nor is the test even stated.
There is no listing of the four required prongs, much less a discussion of how
any of them is satisfied. Pages 26−28 do give information that would support
the first three prongs, but without even mentioning that those prongs exist.
As quoted above, however, “the burden is on the defendant to demonstrate that
the error affects the fairness, integrity, or public reputation of judicial
proceedings.” Caravayo, 809 F.3d at 274 (citation omitted).

      Suarez’s brief waives any claim to plain-error relief for the reasons we
identified in United States v. Monroe, 629 F. App’x 634 (5th Cir. 2015) (per
curiam). Suarez
   makes no specific argument on this court’s exercise of its discretion.
   Instead, [he] simply argues for a general reversal based on the district
   court’s alleged error. In United States v. Rivera, we rejected a “per se
   fourth-prong argument” and declined to remedy a plain error where the
   appellant made no showing on why the court should exercise its discre-
   tion. Rivera, 784 F.3d at 1018. Observing that a per se approach would
   “collapse the fourth prong into the first three,” we noted that this court
   has “refused to correct plain errors when . . . the complaining party


       minimums, I probably would go less than that, but I don’t have that power.
      ROA.575−76.

         The 924(c) charge contained within Count 2 consisted of two distinct firearms,
       each with different mandatory minimums. Because the mandatory minimum
       was enhanced based upon one, but not both of these firearms, the question of
       which firearm was being attribute to the defendant was a fact question that
       should have been submitted to the jury in accordance with Apprendi, Alleyne,
       and Haines. It was not, and as a result of this clear error, the Appellant’s rights
       were directly and substantially effected [sic] by having his sentence increased
       by an additional five years.
      Appellant’s brief at 26−28 (ellipses in brief).


                                              27
    Case: 16-41267       Document: 00514306076          Page: 28     Date Filed: 01/12/2018



                                       No. 16-41267
    makes no showing as to the fourth prong.” Id. at 1018−19 & n.3.
    Because [Suarez] has pointed to nothing beyond the district court’s
    alleged error to justify reversal, he has failed to show why his conviction
    “impugns the fairness, integrity, or public reputation of the court
    system.” Id. at 1019.
Monroe, 629 F. App’x at 637−38 (ellipses in original). Suarez’s counsel is guilty
of precisely the same insufficiency that we identified in Rivera, 784 F.3d
at 1018. Yet this panel majority enthusiastically excuses it.

       The panel majority turns all of the cited decisions to dust. 4 Nowhere
does Suarez’s brief even mention the exercise of “discretion,” much less words
such as “seriously,” “integrity,” “fairness,” or “reputation.” There is little left
of adversarial testing for plain error on appeal, because this inquisitorial panel
has declared it unnecessary.

       Even if the fourth prong had been adequately briefed, the facts are far
from what should justify the rare invocation of plain-error relief. No one
should feel sorry for Mr. Suarez, who was caught in the midst of an extensive
and sordid drug operation. As the majority accurately recounts, “police . . .
found . . . Suarez―who . . . acted as ‘consul or overseer . . .―in the master
bedroom [with] a distributable amount of methamphetamine, baggies, scales,
security cameras, a .380 caliber Davis pistol, shotgun shells, body armor, and
a .20 gauge Winchester sawed-off shotgun [and] a .12 gauge Ithaca sawed-off
shotgun . . . in a second bedroom.” No one should reasonably think that the
result here is unfair to this unobjecting defendant, much less that it seriously



       4 This circuit’s rule of orderliness may be an impediment to the precedential impact of
the majority’s sweeping pronouncements. To the extent that the decisions I have cited are
binding, this panel majority has no authority to undermine them. No doubt the judges in the
majority believe in good faith that their opinion does not contravene precedent, so for pur-
poses of showing my disagreement, I treat the majority opinion as though it were binding on
future panels.
                                             28
    Case: 16-41267     Document: 00514306076      Page: 29     Date Filed: 01/12/2018



                                   No. 16-41267
calls into question the integrity of our judicial system, as the plain-error test
requires.

      As the majority accurately explains, the unpreserved error is that, as for
the mandatory minimum sentence, the instruction did not require the jury to
find which of the two firearms charged in Count II―the pistol or the
Winchester―formed the basis of its verdict. The jury found that Suarez, in
furtherance of the drug-trafficking offense, possessed either the pistol (with
mandatory minimum of five years) or the Winchester (a sawed-off shotgun
requiring a minimum of ten years). It is easy to conclude, however, that Suarez
could have “possessed” either or both. The Winchester was undeniably there.

      Weapons were plainly integral to this drug-trafficking operation. One
witness testified that Suarez “knew about the Winchester.” Another stated
“that Suarez would sit with the shotgun during drug deals.” There is ample
support for the jury’s conclusion that Suarez possessed at least one of the two
guns . . . that . . . furthered the drug-trafficking crimes.

      The majority also correctly upholds the verdict for possession (actual or
constructive) of the Winchester and the Ithaca because Suarez “had knowledge
of and access to” them. As the majority candidly recounts, “[p]olice found the
Winchester in plain sight and close proximity to Suarez,” and “Suarez knew of
the Winchester and sometimes carried a sawed-off shotgun during drug deals.”
Under these seedy facts, it is difficult to understand how the majority can con-
clude that the failure to ask the jury specifically whether Suarez possessed the
Winchester in furtherance of his crimes affects, much less “seriously” affects,
the integrity of the courts.

      In sum, the majority commits numerous errors of law and fact. It evap-
orates the requirement that plain error be properly raised or briefed on appeal.
                                         29
   Case: 16-41267      Document: 00514306076     Page: 30   Date Filed: 01/12/2018



                                  No. 16-41267
For the administration of justice, the unhappy consequence is that a defendant
who fails to raise error in the district court is also excused from raising it on
appeal, at least when the government foolishly agrees. Further, the majority
misreads the record in concluding that “the evidence regarding the Winchester
shotgun is not overwhelming.” The evidence, to the contrary, is plain and
abundant, and any supposed error would by no means impugn the integrity of
the judicial system.

      The scratchy aspect of plain-error review is that our proper duty is
almost always to let unnoticed error stand. A perfectionist goal of fixing every
prejudicial mistake is inconsistent with plain-error review as the Supreme
Court has explained it.

      Reversal of this sentence hardly “feels like the right thing to do,” to quote
government counsel in default. Our adversarial system of justice deserves
better. I respectfully dissent.




                                       30